                                                                      FILED
 1
2
                                                                       AUG 2 6 2019

3                                                                 CLERK US DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIAi
                                                               BY                      DEPUTI.I
4
5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   LANCE HERMIZ,                                   Case No.: 3:18-cv-01035-BEN-KSC
10                                      Plaintiff,
                                                     ORDER:
11   v.                                              (1) ADOPTING REPORT AND
                                                     RECOMMENDATION;
12   NANCY BERRYHILL, Acting
     Commissioner of Social Security,
13                                                   (2) DENYING PLAINTIFF'S
                                     Defendant.      MOTION FOR SUMMARY
14
                                                     JUDGMENT; and
15
                                                     (3) GRANTING DEFENDANT'S
16
                                                     CROSS-MOTION FOR SUMMARY
17                                                   JUDGMENT
18         Plaintiff Lance Hermiz filed this action seeking judicial review of the Social
19   Security Commissioner's denial of his application for disability insurance benefits and
20   supplemental security income benefits. Plaintiff filed a motion for summary judgment,
21   and Defendant filed a cross-motion for summary judgment and an opposition to
22   Plaintiffs motion.
23         On August 9, 2019, the Honorable Karen S. Crawford issued a thoughtful and
24   thorough Report and Recommendation, recommending that this Court deny Plaintiffs
25   motion for summary judgment and grant Defendant's cross-motion for summary
26   judgment. Magistrate Judge Crawford found that the Administrative Law Judge ("ALJ")
27   provided specific reasons for his conclusion of Plaintiffs non-disability and that the
28   record supports the ALJ's findings. With respect to Plaintiffs credibility and claims of


                                                                               3: 18-cv-01035-BEN-KSC
 1 greater disability, Judge Crawford found that the ALJ specifically identified which
2 portions of Plaintiffs testimony were not credible and provided clear and convincing
3    reasons for discounting that testimony. Judge Crawford explained that the ALJ properly
4    evaluated, among other things, Plaintiffs participation in daily activities, his conservative
5 treatment for the severe symptoms alleged, and the inconsistency between the objective
 6   evidence and the severe symptoms alleged. Objections to the Report and
 7 Recommendation were due August 19, 2019. Neither party has filed any objections.
 8         A district judge "may accept, reject, or modify the recommended disposition" of a
 9   magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C.
10   § 636(b)(l). "[T]he district judge must determine de novo any part of the [report and
11   recommendation] that has been properly objected to." Fed. R. Civ. P. 72(b)(3).
12   However, "[t]he statute makes it clear that the district judge must review the magistrate
13   judge's findings and recommendations de novo if objection is made, but not otherwise."
14   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane); see also
15   Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005). "Neither the Constitution nor
16   the statute requires a district judge to review, de novo, findings and recommendations
17   that the parties themselves accept as correct." Reyna-Tapia, 328 F.3d at 1121.
18         The Court has considered and agrees with the Report and Recommendation. The
19   Court ADOPTS the Report and Recommendation. (Docket No. 21). Plaintiffs motion
20   for summary judgment is DENIED. (Docket No. 13). Defendant's cross-motion for
21   summary judgment is GRANTED. (Docket No. 16). IT IS THEREFORE ORDERED
22   that the final decision of the Commissioner of Social Security is affirmed. The Clerk
23   shall enter judgment accordingly and terminate the case.
24         IT IS SO ORDERED.
25
26   Dated: August   Jfz.,   2019
27
28

                                                   2
                                                                               3: 18-cv-01035-BEN-KSC
